Title: From John Quincy Adams to Abigail Smith Adams, 19 March 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 15
St: Petersburg 19. March 1811.

In proportion as the time lengthens since the receipt of your last Letter, which is also the last that I have received from any of my friends at Quincy, I find not only my anxiety to hear directly from you increasing with it, but also my desire and determination if possible to relieve you and my other friends with you from a similar anxiety respecting us, which you would feel in the case of so long an interval without receiving letters from us.—There may perhaps yet pass two full months, before the dissolution of the Russian Rivers, will afford us opportunities of writing directly from this Country; but from the middle of November when the Navigation stopp’d, untill this time, there has never pass’d a month, without my writing to you, and forwarding the letter to some place, whence it would be possible to transmit it immediately, or within a very short delay.—I have repeatedly found the advantage, of a rule which I have taken the liberty of recommending both to my brother and to you—which is not to wait before writing, for the opportunity to send; but to have the letter ready written for the opportunity.—Since the beginning of this month, I have already sent letters for you or for my brother to be forwarded from Hamburg, from Paris, and from Gothenburg, and although I know not how or when I shall be able to dispatch this letter, I am persuaded that when once ready, I shall not have it long upon my hands.
Our Society here, as you will naturally suppose is principally composed of the Corps Diplomatique; which of all the moveable sand-banks in this world of mutability, is perhaps the most given to change—When we arrived here, in October 1809, it consisted of a French Ambassador-Ministers of the second order from the kings of Denmark, Prussia, Sardinia, Saxony, Bavaria, Wurtemberg, Holland, Spain, Naples and Westphalia—There were from Sweden the two negotiators who had just concluded the Peace of Fredericshamm, one of whom had been for many years the Swedish Ambassador at this Court; and then had as he still has the powers, but without the formal character of Ambassador—There was also a Chargè d’Affaires from Portugal, or from the Prince Regent of Brazil, and an Agent from the Hanseatic Cities.—Austria and England were not represented.—Seven of these kings, besides the French Emperor, were themselves novelties, credited since the commencement of the present Century, and lineally descended from the Revolution which was to found Liberty, Equality and Fraternity, and to abolish monarchy on the face of the globe.—Four of them, Holland, Spain, Naples and Westphalia, were of the collateral Bonaparte Dynasty, which had been set up, before he had undertaken to have children of his own to provide for.
We had been here about three months when the Duke de Mondragone, the Minister from the king of Naples, was recalled and took leave. Observe that by the king of Naples I mean the person once named Joachim Murat, whose title to that throne sprouted from his marriage with a sister of the Emperor Napoleon—For there is yet here another Neapolitan Nobleman, the Duke de Serra-Capriola, an Ex-Ambassador of the antient king of the two Sicilies Ferdinand, but who is not recognized in that capacity now. The Duke de Mondragone was the head of one of the proudest and most illustrious noble families of the kingdom of the two Sicilies, and the Envoy Extraordinary and Minister Plenipotentiary of Joachim Murat.
About the same time Count Einsiedel the Minister from the king of Saxony, was recalled from the mission here, and sent in the same capacity to Paris—He  was a man of infinite humour and pleasantry, but he protracted for five months at least our residence at a very uncomfortable public Inn—He received his recall in December, and was to go in January—I engaged to take the house which he was to quit; which we accordingly now occupy—But from January to June he was always going the next week, and we were waiting at the Inn.
The Bavarian Minister, the Chevalier de Bray, a frenchman by Birth, was the only public Minister here, who had his wife and family here with him.—They were very amiable, and paid us all possible attention—But after passing the last Winter here they went into the Country—He obtained a leave of absence, to travel for one year, and they are now at Rome or at Naples.
The Chevalier Six d’Oterleck, the Minister from the king of Holland, was an old acquaintance of mine—I had seen him in the year 1795, as the Citizen Six, in the first year of Batavian Liberty, go to Paris from the Batavian Republic, to attempt a negotiation for Peace, with the Committee of Public Safety of the French Republic one and indivisible. He was now metamorphosed into the Chevalier Six d’Oterleck, bdizened with the Ribbons of three Orders of knighthood, and Envoy Extraordinary and Minister Plenipotentiary from the king of Holland—The king of Holland was the person who in the year 1801. had been introduced to me by General Beurnonville, at Berlin, by the name and style of la Colonel Bonaparte.—The king of Holland, to me who had received part of my Education at Amsterdam and at Leyden, and who at a later period had myself been accredited to their High Mightinesses the States General of the United Netherlands, was as odd a sound to the ear, as the sight of Citizen Six with his Ribbons and his Stars was to the eye.—But the king of Holland is no more—About the month of January 1810. Monsieur de Champagny, otherwise called the Duke de Cadore, the Emperor Napoleon’s minister of foreign Affairs made the discovery that Holland was nothing but an alluvion of France; whereupon the king of Holland made a Treaty with his august brother ceding about one third of his kingdom to France—And as notwithstanding this cession the British ministers refused to repeal the Orders of Council, the king of Holland abdicated—his whole kingdom was incorporated with the french Empire, and my friend the Chevalier Six d’Oterleck, found himself in the condition of Othello—His occupation was gone—So he had the honour of dining with the Emperor Alexander, which he could not have had if he had been simply a Minister recalled; went to Paris last August; was appointed Intendant of the Domains, and received the Emperor Napoleon’s permission to wear the ribband of the Bavarian order of St: Hubert—a very large blue ribband.
I call him my friend the Chevalier Six d’Oterleck, because with all his metamorphoses and all his ribbons, he is a good-hearted, friendly, as well as a sensible and well-informed man—While he remained here I was upon a footing of great intimacy with him, and I met with a very serious loss in his departure—He had almost all the sound and useful qualities of the antient Dutch character, and he had a very peculiar and sincere regard for our Country, where he is the owner of very considerable possessions.
One of the Swedish Negotiators whom I have mentioned, was here only a few weeks, and returned to Sweden—Count Stedingk, the informal Ambassador, was to have remained only untill last June, and a frigate then actually came to take him home. But just at that time happened the sudden Death of the late Crown Prince, and Count Stedingk was requested to stay here some time longer—He is yet here, and a most amiable and respectable man—He served with the french army in America during our war, and was wounded at the affair of Savannah.
About a Month after us, arrived here Count St: Julien as an informal Envoy from the Emperor of Austria. The Emperor of Austria, in that character is as much of a novelty as all the rest—The reason for all these informal missions is to escape from questions of etiquette, and the necessity of disputing for precedence with the French Ambassador, who would take and maintain it upon all occasions, before all other Ambassadors—Before the dissolution of the German Empire, French Ambassadors yielded precedence to those of the Emperor of Germany—Now they insist upon it themselves—To avoid an unprofitable contest, Austria sent Count St: Julien, first without Diplomatic Rank, and now with the character of  Envoy-Extraordinary, that he may without any evaporation of dignity walk after the French Ambassador—But then he is to be treated as a sort of Semi-Ambassador; something more than a mere Envoy, and has been all winter preparing to live in Style.
The Agent from the Hanseatic Cities, vanished from the Diplomatic Circle, about two months ago, upon the incorporation of his Sovereigns with the French Empire—I have not seen him since. He was a very respectable man, and from his long residence in this Country, an agreeable acquaintance—His name is Wiggers.
The Chargè d’Affaires from Portugal, the Chevalier Navarro d’Andrade, I had known as Secretary of the Portuguese Legation at Berlin—He is also my very worthy and valuable friend; but he is recalled—A Minister is appointed to come in his stead; and he expects to depart in May or June.
Lastly the French Ambassador, Caulaincourt, Duke de Vicence, Grand Ecuyer of France, one of the most accomplished as well as one of the greatest noblemen of the Napoleon creation has received his recall, and only waits for the arrival of his successor, a Count and General Lauriston. We shall regret the Ambassador, whose civilities to us have been frequent and uninterrupted, and but for a reserve which we have thought necessary in accepting them, would have been much more frequent still. He lives in a style of magnificence scarcely surpassed by the Emperor himself, and has an easy, unassuming simplicity of manners, which is not very common among the modern Grandees, and which does not always distinguish even the antideluvian great.
And here ends my first Canto of mutability.—It will make you acquainted with many of the persons, whom we have most frequently associated with here, and shew you how they pass like Chinese shadows before us—But whatever changes I may witness or experience, be assured that my duty and affection to you will remain immutable.

A—All Well.